                                            Case 2:20-cv-00621-KJD-BNW Document 16 Filed 07/31/20 Page 1 of 2



                                        1   MARK E. FERRARIO
                                            Nevada Bar No. 1625
                                        2   TYLER R. ANDREWS
                                            Nevada Bar No. 9499
                                        3   ALAYNE M. OPIE
                                            Nevada Bar No. 12623
                                        4   JASON K. HICKS
                                            Nevada Bar No. 13149
                                        5   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        6   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        7   Fax:         (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        8          andrewst@gtlaw.com
                                                   opiea@gtlaw.com
                                        9          hicksja@gtlaw.com
                                       10   Counsel for defendant SHAC LLC d/b/a Sapphire Gentlemen’s Club
                                       11
                                                                             UNITED STATES DISTRICT COURT
                                       12
                                                                                 DISTRICT OF NEVADA
10845 Griffith Peak Drive, Suite 600




                                       13
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   ABIGAIL ORTIZ, individually and on behalf       Case No.: 2:20-cv-621-KJD-BNW
                                            of herself and all others similarly situated,
                                       15
                                                                Plaintiff,                  STIPULATION AND [PROPOSED]
                                       16                                                   ORDER EXTENDING TIME FOR
                                                    v.                                      DEFENDANT TO FILE ITS REPLY IN
                                       17                                                   SUPPORT OF MOTION TO DISMISS
                                            SHAC LLC d/b/a SAPPHIRE
                                       18   GENTLEMEN’S CLUB; and DOES 1 to 10,             (First Request)
                                       19                       Defendants.
                                       20

                                       21
                                                    IT IS HEREBY STIPULATED AND REQUESTED by and between Plaintiff Abigail Ortiz
                                       22
                                            and Defendant SHAC LLC d/b/a Sapphire Gentlemen’s Club, through their respective counsel and
                                       23
                                            pursuant to Local Rules IA 6-1, LR IA 6-2, and LR 7-1, that the Court extend the deadline
                                       24
                                            for Defendant to file its reply in support of its Motion to Dismiss (ECF No. 11) by two weeks,
                                       25
                                            up to, and including, August 12, 2020.
                                       26

                                       27

                                       28

                                                                                       Page 1 of 2
                                            ACTIVE 51673382v1
                                            Case 2:20-cv-00621-KJD-BNW Document 16 Filed 07/31/20 Page 2 of 2



                                        1           Counsel for the parties are engaged in preliminary efforts to resolve this matter without the

                                        2   need for further litigation and submit this stipulation for a brief extension of time in order to

                                        3   facilitate those efforts, taking into account the exercise of due diligence.

                                        4           This is the first stipulation for an extension of time for Defendant to submit its reply in

                                        5   support of its Motion to Dismiss, and it is made in good faith and not for purposes of delay.

                                        6           IT IS SO STIPULATED.

                                        7    Dated this 27th day of July 2020.                    Dated this 27th day of July 2020.
                                        8    PARKER COLE, P.C.                                    GREENBERG TRAURIG, LLP
                                        9    /s/ Kevin Cole                                       /s/ Tyler R. Andrews
                                             MICHAEL R. PARKER, ESQ.                              MARK E. FERRARIO
                                       10    Admitted Pro Hac Vice                                Nevada Bar No. 1625
                                             KEVIN COLE, ESQ.                                     TYLER R. ANDREWS
                                       11    Admitted Pro Hac Vice                                Nevada Bar No. 9499
                                             6700 Fallbrook Avenue, Suite 207                     ALAYNE M. OPIE
                                       12    West Hills, California 91307                         Nevada Bar No. 12623
10845 Griffith Peak Drive, Suite 600




                                                                                                  JASON K. HICKS
                                       13
   Las Vegas, Nevada 89135




                                             GUSTAVO PONCE, ESQ.                                  Nevada Bar No. 13149
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                             KAZEROUNI LAW GROUP, APC                             10845 Griffith Peak Drive, Suite 600
          (702) 792-3773




                                       14    Nevada Bar No. 15084                                 Las Vegas, Nevada 89135
                                             6069 S. Fort Apache Rd., Suite 100
                                       15    Las Vegas, Nevada 89148                              Counsel for defendant SHAC LLC d/b/a
                                                                                                  Sapphire Gentlemen’s Club
                                       16    Counsel for Plaintiff
                                       17

                                       18

                                       19                                                         IT IS SO ORDERED.
                                       20

                                       21                                                         UNITED STATES DISTRICT JUDGE
                                       22                                                         Dated ______________________________.
                                                                                                          7/31/2020
                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                          Page 2 of 2
                                            ACTIVE 51673382v1
